Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 April 6, 2009 Via EDGAR Ms. Ellen Sazzman Mr. Tony Burak Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 Re: Lincoln Variable Insurance Products Trust (File No. 811-08090) Amendment to Registration Statement on Form N-14 (File No. 333-157756) Dear Ms. Sazzman and Mr. Burak: On behalf of the above-referenced registrant (the Registrant), following are responses to the Staffs comments conveyed on Tuesday, March 31, 2009 and Monday, April 6, 2009 in connection with the filing of an amendment (the Amendment) to the registration statement (the Registration Statement) relating to the merger of the Delaware Foundation Moderate Allocation Fund (the Moderate Allocation Fund), a series of Lincoln Variable Insurance Products Trust (LVIP Trust), with and into the Delaware VIP Balanced Series (the Balanced Series), a series of Delaware VIP Trust, filed by the Registrant with the U.S. Securities and Exchange Commission (the SEC or the Commission) on March 6, 2009 on Form N-14. The comments are summarized below, followed by the Registrants responses. Capitalized terms not otherwise defined in this letter have the meanings assigned to them in the Registration Statement. The Registrant acknowledges that: (i) it is responsible for the adequacy of the disclosure in the Registration Statement; (ii) Staff comments on the Registration Statement, or changes to the Registration Statement in response to Staff comments thereto, do not foreclose the Commission from taking any action with respect to the Registration Statement; and (iii) the Registrant may not assert Staff comments as a defense in any proceeding initiated by the Commission under the federal securities laws of the United States. 1. Comment . Confirm use of the correct EDGAR series and class identification numbers in the Amendment. Response . Confirmed. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 2 2. Comment . Include on the cover page the information required by Form N-14 Item 1b(4)(iii). Response . We have inserted the following language: Additional information about the Moderate Allocation Fund has been filed with the U.S. Securities and Exchange Commission and is available upon oral or written request and without charge. You can request a free copy of the Statement of Additional Information and other information by calling (800) 4LINCOLN (454-6265), or by writing to the Lincoln Variable Insurance Products Trust at 1300 South Clinton Street, Fort Wayne, Indiana 46802. 3. Comment . In the Registration Statements introductory Q&A, language indicates that the Moderate Allocation Fund currently has a portfolio that is being managed. Response . The language has been revised in the Amendment to avoid implying that the Moderate Allocation Fund currently has a portfolio. It now reads: The portfolio of the Balanced Series has historically been managed in a similar manner (and has similar holdings) to how a large portion of the portfolio of the Moderate Allocation Fund will be managed  4. Comment . Where there is disclosure that the sales charge structure for each Fund is identical, clarify that neither fund charges loads, or state what they are. Response . The language now reads: The sales charge structure for each Fund is identical: neither Fund charges any sales load. 5. Comment . In note 4 to the fee tables, confirm that the fee waiver will be extended through 2010. Response . The 12b-1 fee waiver will extend until 2010, as will the waivers applicable to the Moderate Allocation Fund. The Balanced Series fee waiver will become a contractual waiver as of May 1, 2009, and is thus not reflected in the fee tables. 6. Comment . Clarify whether the management fee waiver takes effect after any other fee waivers, and the method and order of calculating the fee waivers applicable to each of the funds. Response . We have inserted the following sentence into the footnote describing the 0.10% management fee waiver: Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 3 This fee waiver will apply before the reimbursement described above in note 3. 7. Comment . In the expense examples, state as applicable that an expense wavier applies to the one year period and the first year of the other periods. Response . We have inserted the following in a note to the appropriate numbers of the expense example: 1. These examples reflect the net operating expenses with applicable expense or fee waivers for the one-year contractual period and the total operating expenses without expense waivers for years two through ten. 8. Comment . Confirm that the headings of the expense example table are correct. Response . Confirmed. 9. Comment . Confirm whether the numbers in the capitalization table shown for the Balanced Series are audited. Response . The capitalization table reflects that the numbers shown for the Balanced Series are audited. 10. Comment . Under More Information About the Funds, confirm that hyperlinks will direct shareholders to the correct information. Response . Because the Moderate Allocation Fund is a new fund, it does not yet have a shareholder report to link to. It is not feasible for the Registrant to provide a link to the page on which such shareholder report will be posted. We have removed the hyperlinks from the Registration Statement. 11. Comment . Clarify whether the Registrant incorporates by reference financial highlights information. Response . We have inserted the following language under the heading Where can I find more financial information about the Funds?: The Balanced Series annual report for the fiscal year ended December 31, 2008, which contains audited financial statements of the Balanced Series, is incorporated herein by reference and is available upon request. 12. Comment . Where fees of the funds are disclosed along with disclosure that variable contracts may impose separate fees or charges, disclose that, if such variable expenses were included, the fees would be higher. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 4 Response . The language has been inserted for both the fee tables and the expense examples. 13. Comment . Confirm whether underlying funds of the funds pay 12b-1 fees to the fund or its affiliates. Response . To the extent that either Fund invests in an underlying fund, it would invest only in share classes of such funds that do not pay 12b-1 fees. 14. Comment . Under Why has the Board of Trustees proposed this reorganization?, revise the third and fourth bullets to match the amendment prospectus of the Moderate Allocation Fund. Response . We have revised the language to match what is currently in the Moderate Allocation Funds prospectus. 15. Comment . Under What is the purpose of the Proposal?, conform the description of the LVIP Delaware Foundation Funds to the corresponding language in the amended prospectus of the Moderate Allocation Fund. Response . We have revised the language as follows: The Moderate Allocation Fund was formed as one of three new asset allocation funds, collectively referred to as the LVIP Delaware Foundation® Funds, that are structured as target risk lifecycle funds. 16. Comment . In the general description of each Funds investment objectives, strategies, and policies, disclose the percent of investments in junk bonds allowed for each Fund, as per the revised N-1A of the Moderate Allocation Fund and the other N-14s of LVIP. Response . We have inserted disclosure as to the percentages of each Funds assets that may be invested in junk bonds. 17. Comment . Revise the discussion of the investment strategies of the Moderate Allocation Fund so that it is consistent with the revised Form N-1A of the Moderate Allocation Fund. Response . We have revised the discussion accordingly. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 5 18. Comment . Briefly highlight differences in the investment strategies between the two Funds. Response . We have moved the final paragraph of that section to the beginning and revised it to read as follows: The most significant difference between the Balanced Series and the Moderate Allocation Funds stated investment policies is that the Funds have different minimum levels as targets for investment in equities versus fixed income securities, in that the Balanced Series generally invests at least 25% of its net assets in equity securities and at least 25% of its net assets in fixed income securities, while the Moderate Allocation Fund will typically target 60% of its net assets in equity securities and 40% of its net assets in fixed-income securities and cash equivalents. As described in more detail below, another significant difference is that the Moderate Allocation Fund offers investors broader diversification across a set of global opportunities and across investments in issuers of different sizes through its larger group of possible investment styles as compared to the Balanced Series. 19. Comment . Under What are the principal risks associated with investments in the Funds?, compare and highlight differences in principal risks between the funds. Response . We have inserted the following: Because the two Funds have similar investment objectives and strategies, they are subject to similar, but not identical, risks. An investment in a mutual fund, such as the Funds, entails the risk of the loss of principal invested. One of the principal risks of investing in either of the Funds involves market risk, which is the risk that the value of the stocks purchased will fluctuate. These fluctuations could cause the value of the Funds stock investments and, therefore, the value of the Funds shares held under your contract to fluctuate, and you could lose money. These fluctuations could occur for a single company, an industry, a sector of the economy, or the stock market as a whole. Investing in a Fund also involves the principal risks of security risk, interest rate risk, credit risk, high-yield bonds risk, and foreign securities risk. In addition, the Moderate Allocation Fund also entails asset allocation risk, small and medium sized companies risk, emerging markets risk, the risks of global real estate securities, and exchange traded funds risk. The Balanced Series, but not the Moderate Allocation Fund, entails industry risk, index swaps risk, liquidity risk, derivatives risk, and the risk of loans and other direct indebtedness. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 6 20. Comment . Move the portfolio managers discussion to after the fee tables. Response . We have done so. 21. Comment . Conform portfolio managers disclosure for the Moderate Allocation Fund to the disclosure in its amended N-1A, and confirm that the information for portfolio managers of the Balanced Series includes five years of history. Response . We have done so. 22. Comment . Under What are other key features of the Funds?, provide bases for those percentages shown in the fee schedule (i.e., state net assets or assets of the fund). Response . We have revised the disclosure to explain that payments are made monthly based on the average daily net assets of the Balanced Series during such month, in the amounts shown in the table. 23. Comment . Under What are other key features of the Funds?, disclose subadvisory fees. Response . The Registration Statement now states that: The sub-advisory agreement for the Moderate Allocation Fund, pursuant to which DMC provides day-to-day management services to the Moderate Allocation Fund, provides for payments by LIAC to DMC at an annual rate equal to 0.35% of the average daily net assets of the Moderate Allocation Fund. 24. Comment . Clarify in the Boards considerations the reference to Fund Management. Response . Fund Management is now defined as the officers of the LVIP Trust. 25. Comment . Clarify the phrase global opportunity set in reference to the Moderate Allocation Funds strategy. Response . We have removed the phrase as part of our revisions reflecting the updated language of the Moderate Allocation Funds amended prospectus. 26. Comment . Regarding disclosure that the Board considered the relative investment performance of the Balanced Series versus information regarding the results of historical back-testing of the strategy used to manage the Moderate Allocation Fund, please provide a clarification of what the Board considered. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 7 Response . The disclosure is revised to refer to information regarding the performance of other funds or accounts managed using the investment strategies employed the Moderate Allocation Fund. 27. Comment . Under How will the Transaction be carried out?, disclose the anticipated closing date for the transaction. Response . As disclosed under What is the purpose of the Proposal?, the closing is expected to be in May of 2009. Disclosure has been added under How will the Transaction be carried out? as well. 28. Comment . Disclose in a manner consistent with disclosure in other recent Forms N-14 of LVIP Trust how the net asset value per share of each class of the Balanced Series and the NAV per share for each class of the Moderate Allocation Fund will be determined. Disclose also how the number of shares received will be determined. Response . We have provided such disclosure in a manner consistent with disclosure in other recent Forms N-14 of LVIP Trust. 29. Comment . Explicitly state the classes of shares of the Moderate Allocation Fund that will be issued. Response . We have revised the description of the Plan to provide: The Plan provides for: (i) the acquisition by the Moderate Allocation Fund of substantially all of the property, assets, goodwill, and stated liabilities of the Balanced Series in exchange for Service Class and Standard Class shares of the Moderate Allocation Fund; (ii) the pro rata distribution of Service Class and Standard Class shares of the Moderate Allocation Fund to contract owners of the Balanced Series. 30. Comment . Specify in greater detail the costs to be borne by DMC, in a manner consistent with disclosure in other recent Forms N-14 of LVIP Trust. Response . The Registration Statement discloses that all costs will be borne by DMC. We have added the following to the Registration Statement: DMC will bear the costs of the Transaction, which include preparation of the Proxy Statement/Prospectus, printing and distributing the Balanced Series proxy materials, legal fees, accounting fees, and expenses of holding a shareholder meeting. The brokerage costs associated with repositioning the Balanced Series portfolio in connection with the Transaction will also be paid by DMC. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 8 31. Comment . Disclose conditions to be satisfied before the reorganization can take place, in a manner consistent with disclosure in other recent Forms N-14 of LVIP Trust. Response . The Registration Statements discussion of the Plan is qualified in its entirety by the Plan. We have inserted the following into the Registration Statement: Either Funds Board may also agree to terminate and abandon the Transaction at any time before or after the approval of contract owners of the Balanced Series or may terminate and abandon the Transaction at any time prior to the Closing, before or after approval by the shareholders of the Balanced Series, if circumstances should develop that, in a Boards opinion, make proceeding with the Transaction inadvisable. The Plan provides that the Transaction is conditioned upon: (1) the Plan being approved by shareholders of the Balanced Series; and (2) each Trust receiving an opinion of counsel that the Transaction will constitute a tax-free reorganization for federal income tax purposes. 32. Comment . In the discussion of federal income tax issues, consider whether any of the information in the other LVIP Forms N-14 should be included in the Registration Statement. Response . We have added the following language to the tax discussion: Assuming each variable annuity contract or variable life insurance policy is treated as a variable annuity for federal income tax purposes, each contract owner will not recognize taxable income as a result of the Transaction. 33. Comment . Please confirm that you are explicitly incorporating by reference each Funds prospectus, statement of additional information, and shareholder reports. Response . The Part A of the Registration statement explicitly incorporates by reference the following: the Moderate Allocation Fund Prospectus, the Moderate Allocation Fund SAI, the Balanced Series Prospectus, the Balanced Series Annual Report to Shareholders for the fiscal year ended December 31, 2008, and the Part B of the Registration Statement. The Balanced Series Part B on Form N- 1A is incorporated by reference into Part B of the Registration Statement. 34. Comment . In the discussion of Balanced Series investment program, provide more information on various qualitative factors referred to in the fourth bullet. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 9 Response . Item 4(b)(2) of Form N-1A requires that the explanation how the adviser decides which securities to buy and sell be in general terms. In contrast to the preceding three bullet points, the purpose of this fourth bullet point is to disclose that the portfolio managers may take into account non-quantitative factors. This phrase is identical to what is currently disclosed in the prospectus of the Balanced Series, which is incorporated by reference into the Registration Statement, and, read in the context of the disclosure regarding the investment program, fully meets the requirements of the form. 35. Comment . Disclose if the Balanced Series invests in international equities, emerging market equities, global real estate securities, fixed income securities, the international developed markets sector, or in the international emerging markets sector. Generally, provide a more detailed comparison of those sectors. Response . The entire discussion of the instruments in which the Balanced Series may invest is now included in Part A of the Registration Statement. The Balanced Series Prospectus is also incorporated by reference into Part A. 36. Comment . Disclose the limits each Fund may have on investments in junk bonds, as per revised disclosure in Moderate Allocation Funds prospectus. Response . Disclosure has been added per the amended prospectus of the Moderate Allocation Fund disclosing its limits on investments in junk bonds. The Registration Statement also includes the following, from the Balanced Series prospectus: DMC will limit the Balanced Series investments in high yield bonds to 20% of the Balanced Series net assets allocated to fixed income securities (typically no more than 8% of the Balanced Series total net assets). 37. Comment . Disclose that additional information on asset classes and the allowable ranges for the Moderate Allocation Fund may be found in the Moderate Allocation Funds prospectus and statement of additional information. Response . We have added the following language to the Registration Statement: Additional information on asset classes and the allowable ranges for the Moderate Allocation Fund may be found in the Moderate Allocation Funds prospectus and statement of additional information, which is incorporated by reference into the Statement of Additional Information. 38. Comment . Please revise the phrase the evolution of the global opportunity set, in the form of absolute and relative changes in the investable universe over time to match what is in the revised prospectus of the Moderate Allocation Fund. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 10 Response . The language has been revised to read, the changing universe of global investment opportunities. 39. Comment . Revise the descriptions of and discussion of the allowable asset classes for the Moderate Allocation Fund to match the revised N-1A. Response . We have revised the descriptions of and discussion of the allowable asset classes for the Moderate Allocation Fund to match the revised N-1A. 40. Comment . State that loss of money is an overall risk of investing in each Fund. Response . We have inserted the following: An investment in a mutual fund, such as the Funds, can cause loss of principal invested. 41. Comment . Revise the risk comparison using the format used in the N-14 for the LVIP Managed Fund. Response . We have revised the risk comparison using the format used in the N- 14 for the LVIP Managed Fund. 42. Comment . Disclose whether allocation risk, liquidity risk, futures and options risk, derivatives risk, index swaps risk, swaps risk, or indebtedness risk are principal risks of either Fund, and explain which strategy leads to each of these risks Response . The expanded disclosure of the investment strategies of the Balanced Series has been revised to provide the requested information. 43. Comment . Under More Information About The Funds, please revise the language to clarify which documents are incorporated by reference. Response . The language has been revised to state: More information about the Moderate Allocation Fund is included in: (i) the current Moderate Allocation Fund Prospectus, which is included with, considered a part of, and incorporated by reference into this Proxy Statement/Prospectus; (ii) the Moderate Allocation Fund SAI; and (iii) the Statement of Additional Information relating this Proxy Statement/Prospectus. The Moderate Allocation Fund is a new fund and therefore has not yet issued an annual or semi-annual report to shareholders. Copies of each of these documents, which have been or will be filed with the SEC and are available upon request and without charge by calling (800) 4LINCOLN (454-6265) or by writing to P.O. Box 2340, Fort Wayne, Indiana 46801 and you will be mailed one free of charge. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 11 More information about the Balanced Series is included in the Balanced Series Prospectus, which has been filed with the SEC and which is incorporated herein by reference. You can request a copy of the Balanced Series Prospectus, free of charge, by calling (800) 523-1918 or by writing to the Delaware VIP Trust at Attention: Account Services, P.O. Box 219656, Kansas City, MO 64121-9656 by regular mail or 430 W. 7th Street, Kansas City, MO 64105 by overnight courier service. 44. Comment . Disclose manager of managers relief. Response . The following language has been inserted into the Registration Statement: Manager of Managers. LIAC and DMC may each employ a manager of managers structure for mutual funds pursuant to exemptive orders from the SEC that permit LIAC and DMC, without further shareholder approval, to enter into and materially amend a sub-advisory agreement with a sub-adviser upon approval of the applicable funds board of trustees. The SEC orders are subject to certain conditions. For example, within 90 days of the hiring of a new sub-adviser for a fund, the funds shareholders will be furnished with information that would be included in a proxy statement regarding the new sub-adviser. Moreover, neither LIAC nor DMC may enter into a sub-advisory agreement with any affiliated sub-adviser without shareholder approval. Each of LIAC and DMC has ultimate responsibility (subject to Board oversight) to oversee sub-advisers and to recommend their hiring, termination, and replacement. LIAC is affiliated with DMC. 45. Comment . Please insert disclosure regarding investments by funds of funds into the Moderate Allocation Portfolio if appropriate, as consistent with other Forms N-14 filed by LVIP Trust. Response . The following language has been inserted into the Registration Statement: Impact to Funds from Profile Fund Investments. The Moderate Allocation Fund may accept investments from the Lincoln Profile Funds, separate investment series of the LVIP Trust, each of which operates as a fund of funds. From time to time, the Lincoln Profile Funds may change the allocations or rebalance their underlying holdings, which are mutual funds. If the Lincoln Profile Funds increase their holdings of the Moderate Allocation Fund, this action may cause the Moderate Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 12 Allocation Fund to experience large purchases of its shares and large inflows. Similarly, the Lincoln Profile Funds may decrease their holdings in the Moderate Allocation Fund, and this may cause the Moderate Allocation Fund to experience large redemptions. While it is impossible to predict the overall impact of these transactions over time, there could be adverse effects on the Moderate Allocation Funds portfolio management. For example, the Moderate Allocation Fund may be required to sell securities or invest cash at times when it would not otherwise do so. These transactions could also increase transaction costs or portfolio turnover. 46. Comment . Expand the discussion of voting to disclose the method for counting votes received from contract owners who have interests through the separate accounts, as consistent with other Forms N-14 filed by LVIP Trust. Response . The following language has been inserted into the Registration Statement: At the meeting, insurance companies whose separate accounts hold Balanced Series shares will vote their Balanced Series shares in accordance with the instructions received from contract owners whose purchase payments were invested by the separate accounts, as of the Record Date, in the Balanced Series. For all separate accounts that support variable annuity contracts, the number of votes which a contract owner may cast when providing voting instructions is determined by applying the contract owners percentage interest in the Balanced Series to the total number of votes attributable to the Balanced Series. In determining the number of votes, fractional shares will be recognized. 47. Comment . Disclose that the effect of proportional voting is that a small number of owners may determine the outcome of a vote, as consistent with other Forms N-14 filed by LVIP Trust. Response . The following language has been inserted into the section titled How will shareholder voting be handled? in the Registration Statement: Balanced Series shares that are owned directly by funds of funds or other accounts managed by DMC, LIAC, or their affiliates will generally be voted in the same proportion as the votes received from other holders of Balanced Series shares (so-called echo voting). To the extent required, the insurance companies whose accounts whose accounts are the record owners of shares of the Balanced Series will echo vote shares attributable to variable contracts as to which no voting instructions are received. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 13 Accordingly, votes controlled by DMC, LIAC or their affiliates, or by such insurance companies will not likely change the outcome of the vote on the Transaction. However, the effect of this proportional voting is that a small number of Contract Owners may determine the outcome of a vote. If voting instructions are properly executed and received in a timely manner but they contain no voting directions, the votes represented by those cards will be cast FOR the proposals considered at the meeting. 48. Comment . Add appropriate 1933 Act and 1940 Act file numbers for the documents incorporated by reference into Part B of the Registration Statement. Response . We have done so. 49. Comment . Please update the date of the prospectus referred to in the Statement of Additional Information. Response . We have done so. 50. Comment . Please include an auditors consent with the filing. Response . An auditors consent is filed with the Amendment. 51. Comment . Incorporate by reference the SAI for the Balanced Series. Response . We have done so. 52. Comment . Where required by Item 16, file actual agreements or opinions instead of forms of agreements or opinions, or state that the actual agreements or opinions will be filed by subsequent amendment. Response . We have done so. 53. Comment . Please make bold the following phrase in the proxy card: If no specification is made, this proxy shall be voted FOR the Proposal Response . We have done so. 54. Comment . Make sure the power of attorney relates specifically to the new registration statement. Response . We have done so. 55. Comment . Correct references to Balanced Series investing 25% of its net assets in equities to refer to common stock. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 14 Response . Disclosures regarding allocations to common stocks and to equities generally are separate investment limitations and, therefore, we believe they are correct as currently stated. 56. Comment . Correct references to the Moderate Allocation Fund investing to show that it will invest. Response . We have done so. 57. Comment . Provide a paragraph in conformance with other LVIP N-14s regarding the summary of the investment strategy for the Moderate Allocation Fund. Response . We have inserted the following paragraph in replacement of a previous paragraph summarizing the Moderate Allocation Funds strategy: The Moderate Allocation Fund also pursues its investment objectives by investing in a diversified portfolio of securities of different asset classes and investment styles. The Moderate Allocation Fund, however, will have a broader range of investment holdings (equities and fixed-income) and a more global investment orientation. The target percentages that the Moderate Allocation Fund expects to invest in various asset classes are: U.S. equity 30%; international equity 22.5%; emerging markets 7.5%; global real state 0.0%; bonds 38%; and cash equivalents 2%. Actual allocations may vary within the ranges set forth in the table below. Some of the asset classes include multiple investment styles, with the result that the Moderate Allocation Fund has the ability to invest in nine different asset classes or investment styles: U.S. large cap core, U.S. mid and large cap growth, U.S. large cap value, U.S. small cap core, international value equity, international growth, emerging markets, fixed income, and cash equivalents. 58. Comment . Reproduce the paragraph summarizing the risks of investing in the Funds to the introductory section summarizing such risks. Response . We have done so. 59. Comment . Clarify incorporations by reference and provide the requried file numbers. Response . Under More Information About the Funds, the following revised paragraphs are now included: Additional Information . More information about the Moderate Allocation Fund is included in: (1) the current Moderate Allocation Fund Prospectus Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 15 dated March 25, 2009 (File. Nos. 033-70742 and 811-08090), which is included with, considered a part of, and incorporated by reference into this Proxy Statement/Prospectus; (2) the Moderate Allocation Fund SAI dated March 25, 2009 (File. Nos. 033-70742 and 811-08090), which is included with, considered a part of, and incorporated by reference into this Proxy Statement/Prospectus; and (3) the Statement of Additional Information dated April 6, 2009 relating this Proxy Statement/Prospectus (File. Nos. 33-70742 and 811-08090). The Moderate Allocation Fund is a new fund and therefore has not yet issued an annual or semi-annual report to shareholders. Copies of each of these documents, which have been or will be filed with the SEC and are available upon request and without charge by calling (800) 4LINCOLN (454-6265) or by writing to P.O. Box 2340, Fort Wayne, Indiana 46801 and you will be mailed one free of charge. More information about the Balanced Series is included in the Balanced Series Prospectus dated April 29, 2008 (File Nos. 33-14363 and 811-05162) and the Balanced Series Annual Report to Shareholders for the fiscal year ended December 31, 2008 (File Nos. 33-14363 and 811-05162), each of which has been filed with the SEC and is incorporated herein by reference. You can request a copy of the Balanced Series Prospectus, free of charge, by calling (800) 523-1918 or by writing to the Delaware VIP® Trust at Attention: Account Services, P.O. Box 219656, Kansas City, MO 64121-9656 by regular mail or 430 W. 7th Street, Kansas City, MO 64105 by overnight courier service. 60. Comment . Disclose the sub-advisory fee of the Balanced Series. Response . The Balanced Series does not utilize a subadviser. 61. Comment . Make explicit that the investment management fees shown are an annual rate. Response . We have done so. 62. Comment . In the discussion of the LVIP Boards considerations, define LVIP Board. Response . We have done so. 63. Comment . Under Are there any significant differences between the investment strategies and policies of the Balanced Series and the Moderate Allocation Fund?, include a brief paragraph comparing which investments each Fund may make, in summary of the ensuing tables. Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 16 Response . We have added the following (note that the description is explicit that these are summaries of principal investment strategies, and not exhaustive or exclusive lists of the investments that each Fund may make): As described more fully below, the Moderate Allocation Fund has as part of its principal investment strategies to invest in small and medium sized issuers, emerging markets securities, exchange traded funds, and global real estate, while the Balanced Fund does not invest in such investments as part of its principal investment strategies. However, the Balanced Fund invests, as part of its principal investment strategies, in derivatives, index swaps, and futures and options, and the Balanced Fund may, as part of its principal investment strategies, borrow from banks and lend securities, which the Moderate Allocation does not intend to do. 64. Comment . In the discussion of the investment strategies of the Moderate Allocation Fund, clarify what documents are incoroprated by references versus merely referred to. Response . We have deleted the language stating the documents are incorporated by reference. Instead, we have included the following, which refers readers to the section of the prospectus/proxy statement that clearly states the documents that are incorporated by reference: Additional information on asset classes and the allowable ranges for the Moderate Allocation Fund may be found in the Moderate Allocation Funds prospectus and statement of additional information. See  More Information About the Funds , below. 65. Comment . In Part C, for any exhibits that are Forms of requried documents, state that final or executed versions of such documents will be filed by amendment. Response . We have done so. Please do not hesitate to contact Samuel K. Goldstein at (215) 564-8128, or, in his absence, Michael D. Mabry at (215) 564-8011, if you have any questions or wish to discuss any of the responses presented above. Very truly yours, /s/ Samuel K. Goldstein Samuel K. Goldstein Securities and Exchange Commission Attention: Ms. Ellen Sazzman Mr. Tony Burak April 3, 2009 Page 17 Associate Stradley Ronon Stevens & Young, LLP Delaware Investments ® A member of Lincoln Financial Group ® PROXY MATERIALS DELAWARE VIP ® BALANCED
